Citation Nr: 0619791	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for the cause of the veteran's death.

2.  Eligibility to Dependent's Educational Assistance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to November 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the appellant requested a Decision 
Review Officer (DRO) review process in February 2004 within 
60 days of being notified of her option to elect a DRO review 
process.  A Statement of the Case (SOC) of March 2004 notes 
that the DRO had reconsidered the claim based on all the 
evidence of record and an additional decision had been made 
on March 31, 2004.  However, the record does not contain a 
DRO review document.  Furthermore, the Board notes that the 
SOC of March 2004 is signed by "J.C.S.," without any 
identification of position or title.  Therefore, we cannot 
conclude that a DRO review was in fact done.  To ensure that 
the appellant is given due process the case must be remanded.

Accordingly, the case is REMANDED for the following action:

A DRO review process should be conducted 
taking into consideration all of the 
evidence of record.  Documentation of said 
review should be attached to the claim 
file.  

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


